Citation Nr: 0533370	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-21 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. Krause, Attorney


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  In a January 2004 decision, the Board found 
that new and material evidence had been submitted and 
reopened the claim.  The claim was then remanded to the RO 
for additional evidentiary development.


FINDING OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.
 
In this case, in letters dated in April 2003 and January 
2004, the veteran was notified of the VCAA, and of his duties 
to obtain evidence.  Furthermore, as the Board has fully 
granted the veteran's claim for service connection, the Board 
finds that a detailed discussion of the VCAA is unnecessary.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Service connection for a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran asserts that he has a psychiatric disorder, to 
include PTSD, as a result of head trauma received during 
service.  Specifically, he claims that he sustained head 
trauma from: 1) a mortar blast which gave him a concussion 
during combat in 1944, and 2) that he was beaten by two 
deserters during his duties with the Criminal Investigation 
Division (CID) in the Summer of 1946 in France.  His service 
medical records show that his awards included the Combat 
Infantry Badge, and that he also had duty with the CID.  His 
CID duties included investigation of deserters and those who 
were AWOL (absent without leave).  Service medical records do 
not show that he sustained any head trauma.  The records 
indicate extensive treatment between November and December of 
1944 for what was eventually diagnosed as hydronephrosis.  
His September 1947 separation examination is negative for any 
neurological or psychiatric diagnosis.  The remainder of his 
service medical records are silent as to any head trauma or a 
psychiatric diagnosis or treatment.  Records from a June 1947 
General Court Martial do not contain any mention of either of 
the claimed stressors.

Post-service medical records consist of VA outpatient, 
hospital, and examination reports, dated between 1948 and 
2004, as well as records from non-VA private health care 
providers, dated between 1949 and 2002.  The VA evidence 
shows that the veteran was first diagnosed with a psychiatric 
disorder in August 1948, when he was found to have moderate 
anxiety state.  The first record of a claim of head trauma 
from a mortar blast during combat is found in a February 1959 
VA ear examination report.  The first record of a claim of 
head trauma from an assault while serving with CID is found 
in a report of Joseph McCoin, M.D., dated in August 1960, and 
in a VA hospital report, dated in August 1960 (showing that 
the veteran was hospitalized for psychiatric symptoms).  The 
evidence indicates that the veteran essentially received 
treatment for psychiatric symptoms from August 1960 onward.  
The diagnoses have included anxiety reaction, chronic brain 
syndrome (CBS) secondary to trauma, depressive neurosis, 
depressive paranoid psychosis (characterized as manifest 
within 12 months of separation from service), PTSD, dementia 
associated with brain trauma, schizophrenic reaction 
secondary to CBS, post-concussion syndrome, and personality 
disorders.

The Board notes that also of record are several affidavits 
from civilians, and former military personnel, which 
essentially corroborate the veteran's assertion that he was 
beaten and hospitalized in July or August of 1946.

In an October 1980 hearing transcript, the veteran asserted 
that he was hospitalized for 58 days after he sustained the 
mortar blast concussion, and that he was discharged on 
Christmas Eve or Christmas Day.  He testified that he was 
hospitalized for about ten days after he sustained a beating 
during performance of his CID duties in France in July or 
August of 1946.  He also asserted that he was hospitalized 
for a nervous breakdown for about three weeks in March 1947.

With regard to whether the veteran's current psychiatric 
disorder is related to his military service, the Board notes 
that a November 1998 report from E. Michael Gutman, M.D., 
notes that the veteran had current complaints of an area of 
swelling under his left eye caused by a foreign body, severe 
headaches, blackouts, amnesia, depressed mood, and anxiety.  
Following examination, he was diagnosed with PTSD, mental 
disorder with mood, memory and personality change secondary 
to closed head injury in 1946, and prescription drug 
addiction.  Dr. Gutman opined that the veteran was totally 
disabled from a psychiatric standpoint as a direct result of 
his service experience.

In a February 2002 report from Gulshan A. Sultan, M.D, it was 
indicated that the veteran was currently receiving 
psychiatric treatment.  Dr. Sultan stated that the veteran 
had been diagnosed with PTSD and flashbacks which stemmed 
from combative services and injuries obtained in World War 
II.

In May 2004, the veteran was given a VA mental disorders 
examination.  It was noted that the complete claims file and 
medical records were reviewed.  He was currently receiving 
psychiatric treatment and was on medication.  He reported 
that he was currently experiencing depression, disturbed 
sleep, anger, and anxiety episodes.  Following examination, 
the examiner stated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner noted that 
there were no symptoms of psychosis such as hallucinations or 
delusions, but there was considerable paranoia, anger, 
irritability, depression, worry, and anxiety, and the veteran 
had severe memory loss which interfered with his functioning 
in most areas.  Diagnoses were organic brain 
syndrome/dementia, reactive depression (recurrent type), 
anxiety state not otherwise specified, nicotine, caffeine, 
and benzodiazepine dependence, and mixed type personality 
disorder.  The examiner opined that these diagnoses were 
considered to be at least as likely as not caused and at 
least aggravated and worsened by his military service.  

Following this examination, the RO requested clarification of 
the examiner's opinion in that it was provided without any 
supporting rationale.  In a July 2004 addendum to the May 
2004 examination, the examiner stated that the claims file 
and other medical records had been reviewed once again.  
Following repetition of the original diagnoses, the examiner 
stated the veteran's symptoms were not documented prior to, 
during, or after his military service, and as such his 
condition was not related to documented stressors or symptoms 
during military service.  The examiner indicated that the 
stressors and symptoms were self-reported by the veteran and 
as such his current condition was considered to not be 
related to and not likely to have been aggravated or caused 
by his military service.  

In May 2005, the Board asked the Veteran's Health 
Administration to provide a specialist's opinion regarding 
whether the veteran has PTSD which was incurred in service.  
Following review of the claims file and medical evidence, Dr. 
David C. Emelity discussed the history and facts relevant to 
the veteran's claim.  He opined that it was more likely than 
not that the veteran's primary diagnosis was PTSD.  It was 
indicated that there was nothing in the record which was 
inconsistent with this diagnosis, and all of the symptoms, 
behaviors, and psychosocial problems which the veteran had 
reported could be attributed to this diagnosis.  Dr. Emelity 
based this diagnosis on the claimed 1946 assault by the two 
deserters which required hospitalization in France.  It was 
noted that this history had been consistently reported, there 
were two witnesses who attested to the occurrence of the 
event, there was evidence that the veteran was in this area 
at the time and that the hospital existed, and that the 
veteran was working for the CID at this time.  In summarizing 
his findings, Dr. Emelity expressed his belief that the 
veteran has PTSD which was caused by a stressor during his 
military service.

Upon consideration of the evidence above, the Board finds 
that Dr. Emelity's assessment constitutes a valid medical 
diagnosis of current PTSD which is linked to an in-service 
stressor.  While there are varying opinions of record 
regarding the existence and etiology of the veteran's PTSD, 
the Board finds that the evidence is so equally divided that 
there is a reasonable doubt as to whether the veteran has 
PTSD as a result of an in-service stressor.  Furthermore, the 
Board finds that the record contains sufficient credible 
supporting evidence that the claimed 1946 incident occurred, 
by virtue of the corroborating statements submitted by others 
and by other evidence establishing that the veteran's 
location and duties and the existence of the hospital are 
consistent with the occurrence of the claimed 1946 incident. 

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated 
service stressor.  All elements for service connection for 
PTSD are established.  The Board concludes that PTSD was 
incurred in service, warranting service connection.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


